IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1955
                              Filed June 15, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GEORGE THOMAS HARRINGTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Karen

Kaufman Salic, District Associate Judge.



      George Harrington appeals his sentence for one count of animal torture.

AFFIRMED.




      Sarah A. Reindl of Reindl Law Firm, Mason City, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                             2


BOWER, Judge.

       George Harrington appeals the district court’s sentence following his

Alford plea1 to animal torture. Harrington claims the district court abused its

discretion by imposing an illegal sentence in ordering him to not have animals in

his home or under his care during the term of probation. We affirm the district

court’s sentence.

       In July 2015, Harrington was charged with animal torture, in violation of

Iowa Code section 717B.3A(3)(a)(1) (2015), for striking his dog in the head twice

with a five-pound metal wedge hammer. In November, Harrington entered an

Alford plea to animal torture and a sentencing hearing was held. Harrington was

sentenced to sixty-days in jail, with all but two days suspended. He was ordered

to pay fines, which were also suspended, and placed on probation for one year.

A special term of his probation provided Harrington “shall not have any animals in

his home or under his care during the period of probation.” Harrington appeals.

       Our review of a sentence imposed in a criminal case is for correction of

errors at law. Iowa R. App. P. 6.907; State v. Formaro, 638 N.W.2d 720, 724

(Iowa 2002). We will not reverse the decision of the district court absent an

abuse of discretion or some defect in the sentencing procedure. Formaro, 638

N.W.2d at 724. We review challenges to the legality of a sentence for errors at

law. Kurtz v. State, 854 N.W.2d 474, 478 (Iowa Ct. App. 2014).



1
  North Carolina v. Alford, 400 U.S. 25, 39 (1970). An Alford plea allows a defendant to
plead guilty to a crime without admitting to the underlying facts that establish the crime.
“[W]hen a defendant enters an Alford plea, he . . . does not admit participation in the acts
constituting the crime. Though the defendant does not admit guilt, he . . . may voluntarily
. . . consent to the imposition of a sentence.” State v. Burgess, 639 N.W.2d 564, 567 n.1
(Iowa 2001) (citation omitted).
                                         3


      “When a defendant challenges the terms of probation, ‘[i]t has long been a

well-settled rule that trial courts have a broad discretion in probation matters

which will be interfered with only upon a finding of abuse of that discretion.’”

State v. Valin, 724 N.W.2d 440, 444 (Iowa 2006) (citation omitted). “[O]ur task

on appeal is not to second guess the decision made by the district court, but to

determine if it was unreasonable or based on untenable grounds.” Id. at 445.

      Harrington claims the district court imposed an illegal sentence by

exceeding its statutory authority by imposing a term of probation barring him from

having animals in his home or under his care during his probation. He claims the

term of probation will force him to move out of his home, because a resident in

his home has a pet, or force the resident to leave the home or give up their pet.

      Iowa Code section 717B.3A(3)(a)(1) defines first offense animal torture:

             (1) For the first conviction, the person is guilty of an
      aggravated misdemeanor. The sentencing order shall provide that
      the person submit to psychological evaluation and treatment
      according to terms required by the court. The costs of the
      evaluation and treatment shall be paid by the person. In addition,
      the sentencing order shall provide that the person complete a
      community work requirement, which may include a work
      requirement performed at an animal shelter or pound, as defined in
      section 162.2, according to terms required by the court.

      Iowa Code section 903.1(2) defines an aggravated misdemeanor:

              When a person is convicted of an aggravated misdemeanor,
      and a specific penalty is not provided for, the maximum penalty
      shall be imprisonment not to exceed two years. There shall be a
      fine of at least six hundred twenty-five dollars but not to exceed six
      thousand two hundred fifty dollars. When a judgment of conviction
      of an aggravated misdemeanor is entered against any person and
      the court imposes a sentence of confinement for a period of more
      than one year the term shall be an indeterminate term.
                                         4


      Since the court suspended Harrington’s sentence, Iowa Code section

907.3(3) provides the following guidance:

              Pursuant to section 901.5, the trial court may, upon a plea of
      guilty, a verdict of guilty, or a special verdict upon which a judgment
      of conviction may be rendered, exercise any of the options
      contained in this section.
              ....
              3. By record entry at the time of or after sentencing, the court
      may suspend the sentence and place the defendant on probation
      upon such terms and conditions as it may require . . . .

(emphasis added).

      Iowa Code section 907.6 authorizes the district court to define reasonable

terms of probation, “which the court or district department may impose to

promote rehabilitation of the defendant or protection of the community.”

             A condition of probation promotes the rehabilitation of the
      defendant or the protection of the community when it addresses
      some problem or need identified with the defendant, or some threat
      posed to the community by the defendant. A condition is
      reasonable when it relates to the defendant’s circumstances in a
      reasonable manner and is justified by the defendant’s
      circumstances. Thus, the inquiry into the reasonableness of a
      condition of probation boils down to whether the statutory goals of
      probation are reasonably addressed. As a result, whether a
      condition meets the statutory goals of probation and whether it is
      reasonable are questions that are best addressed together.

State v. Valin, 724 N.W.2d 440, 446–47 (Iowa 2006) (citations omitted).

      Here, in imposing this term of probation the district court stated:

               Mr. Harrington, obviously this is a very serious offense and it
      does fortunately appear to be an isolated incident and one that
      while very misguided, you were intending to do what you felt was
      right. Obviously what you felt was right was completely wrong and
      illegal and in the eyes of many people very cruel. Obviously there's
      a wide range of opinions that people hold with respect to care and
      treatment of animals. It seems a little strange—actually more than
      a little strange for you to feel that you rescued one of your dogs
      from the neighbors for neglect when you yourself repeatedly hit
      your dog. Obviously there’s a very—the court has a very difficult
                                         5


      time reconciling those two opinions in your mind of how you felt
      what you did was right but what your neighbor did was neglectful
      and mistreatment.
             The dog that was involved in this case obviously was denied
      the ability to be saved. The focus really is to ensure that this
      doesn’t occur again and that if you’re faced with similar
      circumstances, that you will make different choices. Based on what
      [defense counsel] says, obviously you now know there are some
      resources available to you that could have assisted you in a
      humane manner in getting aid to your dog. It’s really unknown what
      the situation with the dog was. It might have been something that
      could have been remedied with some proper care, and certainly the
      court recognizes there is some cost with that, as there is with any
      pet and any responsibility, but those are some of the things that
      people should think about before they have an animal.

      We find the district court did not impose an illegal sentence by barring

Harrington from having animals in his home or under his care for a year. This

term of the probation is reasonable as “it relates to the defendant’s

circumstances in a reasonable manner and is justified by the defendant’s

circumstances.” See Valin, 724 N.W.2d at 446–47 (citation omitted).          Given

Harrington’s admitted violent act toward his dog, we find it reasonable to remove

all animals from his home. This term will provide for Harrington’s rehabilitation

while protecting the community’s interest in stopping animal abuse.        For the

same reasons, we find the district court did not abuse its discretion in preventing

Harrington from having animals in his home.

      We affirm Harrington’s sentence.

      AFFIRMED.